248 P.3d 23 (2011)
240 Or. App. 561
STATE of Oregon, Plaintiff-Respondent,
v.
Andrew Jacob BACHMEIER, Defendant-Appellant.
080849589; A141443.
Court of Appeals of Oregon.
Submitted December 20, 2010.
Decided February 2, 2011.
*24 Peter Gartlan, Chief Defender, and Shawn E. Wiley, Chief Deputy Public Defender, filed the brief for appellant.
John R. Kroger, Attorney General, David B. Thompson, Interim Solicitor General, and Doug M. Petrina, Senior Assistant Attorney General, filed the brief for respondent.
Before BREWER, Chief Judge, and GILLETTE, Senior Judge.
PER CURIAM.
Affirmed. State v. Davis, 237 Or.App. 351, 239 P.3d 1002 (2010).